— Judgment, Supreme Court, New York County, rendered December 7, 1978 (George Roberts, J., at plea and sentence), convicting defendant of attempted criminal possession of a weapon in the third degree and sentencing him to an indeterminate term of imprisonment of IV2 to 3 years, *645unanimously reversed, on the law and the facts, and the matter remanded to the trial court for a hearing to determine: (1) did the defendant’s 1973 plea of guilty to the crime of bail jumping as a class E felony meet constitutional standards and, (2) did the court inform the defendant, that if he had a prior prison record, it would not be bound by its promise of “no [jail] time”? Our review of the proceedings in the trial court leads us to conclude that the answers to these questions are unclear. We find that this defendant is entitled “to an evidentiary hearing * * * to present his contentions” (People v Tinsley, 35 NY2d 926, 927) since “[c]ompliance with a plea bargain is to be tested against an objective reading of the bargain” (People v Cataldo, 39 NY2d 578, 580). Concur — Murphy, P. J., Ross, Carro, Fein and Alexander, JJ.